This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STEVEN WOLHANDLER,

 3          Worker-Appellant,

 4 v.                                                                            NO. 33,107

 5 TAOS SKI VALLEY and FOOD
 6 INDUSTRY SELF INSURANCE
 7 FUND,

 8          Employer/Insurer-Appellees.

 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Reginald C. Woodard, Workers’ Compensation Judge

11 George Wright Weeth
12 Albuquerque, NM

13 for Appellant

14 Kelly A. Genova
15 Albuquerque, NM

16 for Appellees

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 ___________________________________
10 RODERICK T. KENNEDY, Chief Judge



11 _________________________________
12 M. MONICA ZAMORA, Judge




                                           2